     Case 2:19-cv-00466-TLN-CKD Document 85 Filed 07/17/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PRAKASH NARAYAN,                                  No. 2:19-cv-00466-TLN-CKD PS
12                      Plaintiff,                     ORDER
13          v.                                         (ECF No. 81)
14   COUNTY OF SACRAMENTO, et al.,
15                      Defendants.
16

17

18                           STATUS (PRETRIAL SCHEDULING) ORDER
19          READ THIS ORDER CAREFULLY. IT CONTAINS IMPORTANT DATES THAT
20   THE COURT WILL STRICTLY ENFORCE AND WITH WHICH ALL PARTIES MUST
21   COMPLY. A FAILURE TO COMPLY WITH THE TERMS OF THIS ORDER MAY RESULT
22   IN THE IMPOSITION OF MONETARY AND ALL OTHER SANCTIONS WITHIN THE
23   POWER OF THE COURT, INCLUDING DISMISSAL OR AN ORDER OF JUDGMENT.
24          At plaintiff’s request, this matter was set for an initial status conference for July 15, 2020,
25   with status reports due July 1, 2020. (ECF No. 76). Defendants filed a status report by that date,
26   while plaintiff did not. (See ECF No. 80.) Due to plaintiff’s failure to file the required report, the
27   court vacated the status conference and issued an order to show cause directed toward plaintiff.
28
                                                       1
     Case 2:19-cv-00466-TLN-CKD Document 85 Filed 07/17/20 Page 2 of 4

 1   (ECF No. 81.) Plaintiff has since filed a status report. (ECF No. 82.) Although this filing does

 2   not directly address the order to show cause, given plaintiff’s pro se status the court finds the

 3   order satisfied and therefore DISCHARGES the order to show cause. (ECF No. 81.)

 4          After review of the parties’ separate status reports, the court makes the following findings

 5   and orders:

 6   SERVICE OF PROCESS

 7          Defendants have answered and no further service is permitted except with leave of court,

 8   good cause having been shown.

 9   JOINDER OF PARTIES/AMENDMENTS

10          No further joinder of parties or amendments to pleadings is permitted except with leave of

11   court, good cause having been shown.

12   JURISDICTION/VENUE

13          Jurisdiction is undisputed and is found to be proper, as is venue.

14   DISCOVERY1

15          The parties shall make initial disclosures under Federal Rule of Civil Procedure 26 no

16   later than August 11, 2020. All discovery (both fact and expert) is left open, save and except that

17   it shall be so conducted as to be completed by July 30, 2021. The word “completed” means that

18   all discovery shall have been conducted so that all depositions have been taken and any disputes

19   relative to discovery shall have been resolved by appropriate order if necessary and, where

20   discovery has been ordered, the order has been complied with.
21          Additionally, the deadline to disclose expert witnesses on issues for which a party has the

22   burden of proof is March 31, 2021. The parties shall disclose expert witnesses on issues for

23   which a party does not have the burden of proof by April 28, 2021. Rebuttal experts shall be

24   disclosed by May 26, 2021.

25   MOTION HEARING SCHEDULE

26          All law and motion except as to discovery is left open, save and except that it shall be
27
     1
      The parties have not filed any proposed deadlines, as ordered by the court. (See ECF 14.)
28   Therefore, the court issues its own cut-off dates for discovery and law and motion.
                                                       2
     Case 2:19-cv-00466-TLN-CKD Document 85 Filed 07/17/20 Page 3 of 4

 1   conducted so as to be completed by September 10, 2021. The word “completed” in this context

 2   means that all law and motion matters must be heard by the above date. The parties are cautioned

 3   to refer to the local rules regarding the requirements for noticing such motions on the court’s

 4   regularly scheduled law and motion calendar. This paragraph does not preclude motions for

 5   continuances, temporary restraining orders or other emergency applications.

 6          The parties should keep in mind that the purpose of law and motion is to narrow and

 7   refine the legal issues raised by the case, and to dispose of by pretrial motion those issues that are

 8   susceptible to resolution without trial. To accomplish that purpose, the parties need to identify

 9   and fully research the issues presented by the case, and then examine those issues in light of the

10   evidence gleaned through discovery. If it appears after examining the legal issues and facts that

11   an issue can be resolved by pretrial motion, the parties are to file the appropriate motion by the

12   law and motion cutoff set forth supra.

13          ALL PURELY LEGAL ISSUES ARE TO BE RESOLVED BY TIMELY PRETRIAL

14   MOTION. The parties are reminded that motions in limine are procedural devices designed to

15   address the admissibility of evidence. THE PARTIES ARE CAUTIONED THAT THE COURT

16   WILL LOOK WITH DISFAVOR UPON SUBSTANTIVE MOTIONS PRESENTED IN THE

17   GUISE OF MOTIONS IN LIMINE AT THE TIME OF TRIAL.

18   FINAL PRETRIAL CONFERENCE

19          The final pretrial conference and jury trial will take place before the assigned district

20   judge, the Hon. Troy L. Nunley. The undersigned declines to set final pretrial conference and
21   trial dates at this juncture. Instead, the court orders the parties to submit a Notice of Trial

22   Readiness on one of the following timelines:

23          A. After resolution of any pending dispositive motions, the parties are to submit the

24              Notice not later than thirty (30) days after receiving the district court’s ruling(s) on the

25              last filed dispositive motion(s); or

26          B. If the parties do not intend to file dispositive motions, the parties are ordered to file the
27              Notice not later than one hundred twenty (120) days after the close of discovery and

28              the notice must include statements of intent to forgo the filing of dispositive motions.
                                                        3
     Case 2:19-cv-00466-TLN-CKD Document 85 Filed 07/17/20 Page 4 of 4

 1   In the Notice of Trial Readiness, the parties are to set forth the appropriateness of special

 2   procedures, their estimated trial length, any request for a jury, their availability for trial, and if the

 3   parties are willing to attend a settlement conference. The Notice shall also estimate how many

 4   court days each party will require to present its case, including opening statements and closing

 5   arguments. The parties’ estimate shall include time necessary for jury selection, time necessary

 6   to finalize jury instructions and instruct the jury. After review of the parties’ Joint Notice of Trial

 7   Readiness, the court will issue an order that sets forth dates for a final pretrial conference and

 8   trial.

 9   OBJECTIONS

10            Any objections to this pretrial scheduling order shall be filed within ten (10) days.

11   CONCLUSION

12            Accordingly, it is HEREBY ORDERED that the court’s order to show cause (ECF No.

13   81) is DISCHARGED.

14            Additionally, pursuant to Fed. R. Civ. P. 16(b), THE COURT SUMMARIZES THE

15   SCHEDULING ORDER AS FOLLOWS:

16            1. Initial disclosures shall be made no later than August 11, 2020.

17            2. Discovery shall be completed by July 30, 2021.

18            3. All pretrial motions, except motions to compel discovery, shall be completed by

19   September 10, 2021.

20            4. The parties are to file a Notice of Trial Readiness as set forth herein.
21   Dated: July 17, 2020
                                                         _____________________________________
22
                                                         CAROLYN K. DELANEY
23                                                       UNITED STATES MAGISTRATE JUDGE

24

25   16.nara.466

26
27

28
                                                         4
